        Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 1 of 19



JOHN W. HUBER, United States Attorney (#7226)
                                                                          ,: ,,,
CARL D. LESUEUR, Assistant United States Attorney (#16087)
AARON CLARK, Assistant United States Attorney (#15404)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682
_Email: .carl.lesueur@usdoj.gov


                          IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,
                                                Case No. 2:19-cr-190-CW
            Plaintiff,
                                                SUPERSEDING INDICTMENT
            vs.
                                                VIOS.
   JEFFERSONKING ANYANWU,                       COUNT 1: 18 U.S.C. § 1349 (Conspiracy
  DANIEL NEGEDU,                                to Commit Mail Fraud);
 . ONORIODE KENNETH ADIGBOLO,                   COUNTS 2-4: 18 U.S.C. § 1341 (Mail
   CHUKWUDI KINGSLEY KALU,                      Fraud);
   RICHARD UKOREBI,                             COUNT 5: 18 U.S.C. § 1956 (Conspiracy
  DAVID MADUAGU,                                to Commit Money Laundering);
   GOD SENT NWANGANGA,                          COUNTS 6-12: 18 U.S.C. § 1957
   and              ·                           (Money Laundering).
   ADRIANNA SOTELO,
                                                Judge Clark Waddoups
            Defendants.




       The Grand Jury Charges:

At all times relevant to this Indictment,

       1.         The Defendants conspired with each other and others known and unknown

to the grand jilly (the "Unnamed Coconspirators") to devise a scheme and artifice to

defraud victims they found on the internet. The Defendants and their Unnamed
        Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 2 of 19



Coconspirators' scheme primarily targeted widowed women above the age of sixty-five.

Over approximately two years, they funneled more than $6 million through accounts they

controlled in furtherance of the scheme. It was part of the scheme and conspiracy that the

Defendants and their Unnamed Coconspirators would (i) use fake social media profiles to

befriend potential victims, (ii) open accounts at financial institutions for the purposes of

receiving fraudulent funds, (iii) use false pretenses to entice and pressure their victims to

send Defendants money through the mail, wire transfers, checks, or deposits into

Defendants' accounts at local branches of the financial institutions, and, finally, (iv)

engage in a series of subsequent transactions with the cash in order to send the cash to

their own accounts and their coconspirators' accounts in a manner that would disguise the

origins of the funds and promote the operation of the conspiracy, often sending significant

sums overseas.

       2.     In the typieal execution of the scheme, the Defendants and their Unnamed

Coconspirators would create a fake online personality on a social media website or dating

application, befriend a woman through that website, and convince the woman that the fake

persona had some urgent financial need. For example, Defendants would present that.

financial need as a family member with emergency medical costs, a United States military

member stranded overseas, or as a unique investment opportunity or urgent need to

purchase equipment for a business.

       3.      After presenting the false financial need, the Defendants and their Unnamed

Coconspirators would then ask the victims to send money for these false purposes. The

Defendants' and their Unnamed Coconspirators would provide the victims with the

                                               2
        Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 3 of 19



Defendants' bank account information or addresses. The victims would be instructed to

wire money to the accounts through their bank, use wire remittance providers, go to a

focal branch to deposit cash or checks to the accounts, or to send cash, checks, or money

orders to the.addresses provided by the Defendants and their coconspirators. Although the

Defendants and their coconspirators primarily employed these "romance schemes"

targeted at widows over the age of sixty-five, they also employed other schemes,

including but not limited to falsely posing as a lending business and inducing victims to

send upfront financing costs to Defendants' and their accounts, or falsely impersonating

federal law enforcement agents to demand immediate payment of overdue tax liabilities or

other penalties upon threat of imminent imprisomnent.

       4.     ·Once the Defendants received the money in their accounts, they would

transfer the money to each other and to accounts overseas, withdraw the money as cash, or

use the money for personal consumption.

       5.      Through this scheme and conspiracy, the Defendants and their Unnamed

Coconspirators defrauded dozens of victims out of millions of dollars, which they

laundered through accounts under the Defendants' control.

       6.      For example, they fraudulently obtained and laundered money from the

following victims in the following manner:

            a. Defendants and their Unnamed Coconspirators contacted C.S., a seventy-

               five-year-old, on social media by an individual using the profile

               "Aaron.Brain" who claimed to be a businessman living in Germany.

               "Brain" provided photos and discussed his business, claiming he was

                                              3
Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 4 of 19




    involved in a business venture supplying pipe for a sewer in Turkey.

    "Brain" provided photographs of industrial pipes in a warehouse. He told

    C.S. she could make $600,000 in his business venture. He convinced her to

    send ten checks. totaling $275,000 and five wire transfers totaling $81,000,

    all between 4/2/2018 and 5/17/2018. She sent the checks and wired the

    money according to instructions provided by Defendants and their

   · Unnamed Coconspirators through the "Aaron Brain" account, using

    interstate communications. Six of the checks were mailed from outside the

    District of Utah to individuals located in the District of Utah: Defendants

    DANIEL NEGEDU, JEFFERSONKING ANYANWU, ONORIODE

    KENNETH ADIGBOLO, and CHUKWUDI KINGSLEY KALU.

 b. Defendants and their Unnamed Coconspirators befriended V.B. through a

    popular online dating application by using a profile pretending to be a male

    with a Facebook profile "Rogio.Papinto.583" for future communications.

    Using interstate communications, they convinced V.B. that "Rogio" had a

    successful business in Utah and that DANIEL NEGEDU and CHUKWUDI

    KINGSLEY KALU were his business associates. "Rogio" provided her a

     copy of a fake State of Utah business license to show he was a legitimate

     businessmen, and a fake check showing a payment of $1,900,800 to his

     business, all to provide V .B. the false impression that "Rogio" had a very

     successful, legitimate business. The Defendants and their Unnamed

     Coconspirators convinced V.B. to wire money to CHUKWUDI KINGSLEY

                                    4
Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 5 of 19



    KALU under the false pretense that it would be used as an investment in the

    business.

 c. Defendants and their Unnamed Coconspiratorsused the name of a U.S.

    military general whose initials are S.T. to befriend N.W, a seventy-four-

    year-old woman, through social media. Through the S.T. persona they

    pretended to be a high ranking officer at Ft. Bragg who was deployed

    overseas. They claimed to N.W. through interstate communications that

    S.T. had a "portfolio" that was restricted due to customs fees and that he

    needed her assistance to get his "portfolio" released. They instructed N.W.

    to send checks made out to Defendants DANIEL NEGEDU, ONORIODE

    KENNETH ADIGBOLO, GODSENT NWANGANGA, and CHUKWUDI

     KINGSLEY KA.LU. The address they provided N.W. for purpose of

     mailing the checks was an address for DANIEL NEGEDU in Vineyard,

     Utah, and other locations. N.W. sent approximately $140,150 to DANIEL

     NEGEDU, ONORIODE KENNETH ADIGBOLO, GODSENT

     NW.ANGANG.A, and CHUKWUDI KINGSLEY KA.LU as she was

     instructed. Defendants and their Unnamed Coconspirators used accounts at

     financial institutions to deposit and receive those funds and then engage in

     further transactions and withdrawals with those funds.
                                                /




  d. Using the name "John Brown," the Defendants and their Unnamed

     Coconspirators befriended D.J., a sixty-nine-year-old-woman, through a

     social media account. Brown claimed he was in Sweden under house arrest

                                    5
Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 6 of 19



    for failure to pay taxes while he was working on a job in Houston, Texas.

    He claimed it was a big misunderstanding and that he needed money to pay

    his lawyer. He provided DJ. with payment instructions using interstate wire

    communications. Those payments -totaling $112,500 -were received and

    deposited into Defendant JEFFERSONKING ANYANWU' s accounts at

    financial institutions for the purpose of enabling further transactions with

    and withdrawals of those funds.

 e. Again using the name of a United States military general whose initials are

    S.T., Defendants and their coconspirators contacted S.L., a seventy-six-year-

    old widow, through a social media application over interstate wires. S.T.

    claimed he was a U.S. Army General in Syria, but he couldn't get military

    transport out of Syria. He told her he needed $50,000 to fly out on a jet

    specially equipped with bomb or missile detection. He directed her to send

    a total of $50,000 in checks to Defendants DANIEL NEGEDU and

    JEFFERSONKING ANYANWU (or to his dba name, "Royalty"), and to

    another person who has engaged in multiple financial transactions with

    several of the Defendants.

 f. Using the name "William Christopher," Defendants and their coconspirators

    befriended P.D., a fifty-seven-year-old woman, through a social media

    application through interstate wire communications. They claimed to P.D.

    that Christopher was an engineer working as a subcontractor for a large oil

    company, and assigned to work in Oman. After establishing an online

                                    6
Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 7 of 19



    relationship, Christopher began requesting that P.D. send money to help

    finance purchase of equipment for the project he was working on. P.D. sent

    the money according to his instructions, which was received and deposited

    into accounts for Defendant JEFFERSONKING ANYANWU and

    CHUKWUDI KINGSLEY KALU, who both used accounts at financial

    institutions to receive the funds and engage in subsequent transactions with

    the funds.

 g.. Claiming to be a Brigadier General in the United States military whose

    initials are G.G., Defendants and their coconspirators befriended J:D., a

    seventy-five-year-old woman, on social inedia using interstate wire

    communications. Defendants and their coconspirators told J.D. that G.G.

    was a U.S. General in Syria and that he needed the money for the purpose of

    releasing a "portfolio" which was held up in customs. G.G. asked her to

    mail $90,000 in cash to "Raymond Maxwell" at an address associated with

    Defendant ONORIODE KENNETH ADIGBOLO in Pleasant Grove, Utah,

    which she did on or abm1t April 1, 2019.

 h. Claiming to be an oil rig supervisor named "Michael Osborne" in order to

    befriend victim S.S. and convince of a romantic interest, Defendants and

    their Unnamed Coconspirators convinced S.S. to send money by mail to

    Defendant DAVID MADUAGU under the false pretense that it was to help

     finance various types of parts and machinery for the oil rig business of

     "Michael Osborne." As a result of their fraudulent misrepresentations, on or

                                    7
Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 8 of 19



    about April 27, 2018, S.S. sent a check for $21,000 to the District of Utah

    that DAVID MADUAGU received from the Postal Service.

 i. Claiming to be a "Hard Money Lender" on a social media application,

    Defendants and their Unnamed Coconspirators contacted victims C.H. and

    T.H. about using private financing to purchase homes C.H. and T.H. had

    under contract. The victims were directed to wire DAVID MADUAGU

    funds for "Robert Shelton" to cover transaction costs arid secure the private

    financing. DAVID MADUAGU received a total of$18,085.00 between the

    dates of April 5, 2018 through April 19, 2018 from C.H. and T.H.

 J. Claiming to be "Alexander Richard Amato" on a religious dating site, the

    Defendants and their coconspirators engage in correspondence with victim .

    N.L., a fifty-two-year~old woman. Amato claimed to have lost his wife to

    cancer and had two children in private school in California. Since August.

    2018, N.L. and Amato have corresponded, nearly daily on a basis, and have

     shared photos and intimate details of their lives. N.L. never met Amato

     because·he purportedly worked on an oil rig overseas. Towards the

     beginning of their relationship, N.L. sent smaller sums of money to cover

     things like Amato;s children's education expenses. Pursuant to instruction

     from Defendants and Unnamed Coconspirators, on October 11, 2018, N.L.

     wired $70,000 in proceeds from her retirement account, to ADRIANNA

     SOTELO at Amato' s direction for the purposes of purchasing oil rig

     equipment for Amato' s rig, which had supposedly exploded.

                                    8
        Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 9 of 19



            k. Claiming to represent "Marathon Drilling Company," Defendants and their

               coconspirators contactedD.W., a seventy-six year old woman, in May 2019

               about a potential capital investment in oil drilling. Defendants and their

               coconspirators represented thatD.W. could make a 21 % return within two

               months. On or about May 13, 2019, D.W. wired the money to an account

               for "Raymond Maxwell." The funds were subsequently transferred from the

               Raymond Maxwell account to an account for Defendant RICHARD

               UKOREBI.


                                        COUNT I
                                     18 U.S.C. § 1349
                            (Conspiracy to Commit Mail Fraud)

       7.      Paragraphs 1 through 6 are incorporated as though fully repeated and

realleged herein.

       8.      From on or about a date unknown to the Grand Jury, but believed to be on a

date beginning no later than on or about May 11, 2017 and continuing to a date unknown

to the Grand jury that is believed to end no earlier than on or about April I, 2019, in the

District of Utah and elsewhere,

                           JEFFERSONICTNG ANYANWU,
                                DANIEL NEGEDU,
                         ONORIODE KENNETH ADIGBOLO,
                          CHUKWUDI KINGSLEY KALU,
                               RICHARD UKOREBI,
                                DAVID MADUA GU,
                             GODSENT NWANGANGA,
                                             and
                                  ADRIANNA SOTELO,


                                               9
        Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 10 of 19



Defendants herein, agreed with each other and other Unnamed Coconspirators, to com1nit

the following offense: They devised and intended to devise a scheme and artifice to ·

defraud another by means of false and fraudulent pretenses and for obtaining money by

means of false and fraudulent pretenses, representations, and promises, and for the

purpose of executing the scheme and artifice and attempting to do so caused mail matter

to be sent by the United States Postal Service, in violation of Title 18, United States ·

Code, Section 1341.

       9.      It was part of the conspiracy that from in or about a date no later than May

2017 and continuing until a date no earlier than April 2019, the Defendants opened.bank

accounts at various financial institutions and directed others to do so.

       10.     It was further a part of the conspiracy that Defendants provided the details

of those bank accounts to each other and their Unnamed Coconspirators, for the purpose

of receiving the fraudulently obtained funds and engaging in further transactions with

those funds.

       11.     It was further a part of the conspiracy that Defendants and their Unnamed

Coconspirators directed victims to send money by: (a) checks, cash, and money orders

sent by mail to addresses for premises that Defendants controlled or had access to, (b) by

wire transfer from an out-of-state bank account or to the accounts opened by the

Defendants and their Unnamed Coconspirators in the District of Utah; or (c) by deposits

made at teller counters at out-of-state branches of the financial institutions to the

Defendants' accounts in the District of Utah.

        12.    It was further a part of the conspiracy that Defendants and their Unnamed

                                              10
         Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 11 of 19



 Coconspirators would retain a portion of the fraudulently obtained money to be spent in

 transactions in the United States, transmit a portion to overseas accounts for Defendants'

 and Unnamed Coconspirators' family members and alter ego businesses;

 all in violation of Title 18, United States Code, Section 1349.


                                   COUNTS II through IV
                                     18 u.s.c. § 1341
                                       (Mail Fraud)

        13.    Paragraphs 1 through 6 are incorporated as though fully repeated and

 realleged herein.

        14. . From on or about a date unknown to the Grand Jury, but believed to be on a

 date beginning no later than on or about May 11, 2017 and continuing to a date unknown

. to the Grand jury that is believed to end no earlier than on or about April I, 2019, in the

 District of Utah and elsewhere,

                            JEFFERSONKING ANYANWU,
                                 DANIEL NEGEDU,
                          ONORIODE KENNETH ADIGBOLO,
                           CHUKWUDI KINGSLEY KALU,
                                RICHARD UKOREBI,
                                 DAVID MADUAGU,
                              GODSENT NWANGANGA,
                                       and
                                ADRIANNA SOTELO,

 Defendants herein, with the intent to defraud, knowingly devised and willfully

 participated in the scheme and artifice to defraud that is described above to obtain money

 by materially false and fraudulent pretenses, representations, and prmnises.

         15.    On or about the dates set forth below, in the District of Utah and elsewhere,


                                               11
          Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 12 of 19



for the purpose of executing or attempting to execute the above-described scheme and

artifice to defraud and deprive, Defendants and their coconspirators knowingly caused to

be delivered by mail, and received from the mail, the matters described below, each

mailing constituting a separate count:

 COUNT                 DATE                               MAIL MATTER

     II           March 22, 2019    A package addressed to "Raymond Maxwell" at an address
                                    associated with ONORIODE KENNETH ADIGBOLO sent
                                    from victim S.K. and containing approximately $97,000 in
                                    cash
    III           April 1, 2019     A package addressed to "Raymond Maxwell" at an address
                                    associated with ONORIODE KENNETH ADIGBOLO sent
                                    from victim J.D. and containing approximately $90,000 in
                                    cash
    IV            May 10, 2019      An envelope or parcel addressed to "Raymond Maxwell" at
                                    an address associated with RICHARD BASSEY UKOREBI
                                    containing a cashier's check in the amount of $23,500 sent by
                                    victimD.W.


all in violation of Title 18, United States Code, Section 1341.


                                            COUNTV
                                        18 u.s.c. § 1956(h)
                           (Conspiracy to Launder Monetary Instruments)

                                        THE CONSPIRACY

          16.      Paragraphs 1through6 are incorporated as though fully repeated and

realleged herein.

          17. .    From a date unknown to the Grand Jury, but believed to be no later than on

or about May 11, 2017, in the District of Utah and elsewhere,


                                   JEFFERSONKING ANYANWU,
                                        DANIEL NEGEDU,

                                                  12
       Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 13 of 19



                        ONORIODE KENNETH ADIGBOLO,
                         CHUKWUDI KINGSLEY KALU,
                             RICHARD UKOREBI,
                              DAVID MADUAGU,
                           GODSENT NWANGANGA,
                                            and
                                 ADRIANNA SOTELO,

Defendants herein, did knowingly combine, conspire, and agree with each other and with

other persons known and unknown to the Grand Jury to commit offenses against the

United States in violation, of Title 18, United States Code, Section 1956 and Section

1957, to wit:

       (i) to transport, transmit, and transfer, and attempt to transport, transmit, and

       transfer a monetary instrument or funds involving the proceeds of specified

       unlawful activity, that is, bank fraud and mail fraud in violation of Sections 1341

       and 1344 of Title 18 of the United States Code, from a place in the United States

       to or through a place outside the United States, knowing that the funds involved in

       the transportation, transmission, and transfer represented the proceeds of some

       form of unlawful activity and lmowing that such transportation, transmission, and

       transfer was designed in whole or in part to conceal and disguise the nature,

       location, source, ownership, and control of the proceeds of specified unlawful

       activity, in violation of Title 18, United States Code, Section 1956(a)(2)(B)(i); and

       (ii) to knowingly engage and attempt to ~mgage in rnonetary transactions by,

       through or to a financial institution, affecting interstate and foreign commerce, in

       criminally derived property of a value greater than $10,000, that is the fraudulently

       obtained proceeds identified in Counts 2 through 6 below, such property having

                                              13
       Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 14 of 19



       been derived from a specified unlawful activity, that is, bank fraud and wire fraud

       in violation of Sectiohs 1341 and 1344 of Title 18 of the United States Code, in

     . violation of Title 18, United States Code, Section 1957;

all in violation of Title 18, United States Code, Section l 956(h).


                                    MANNERAND MEANS

       18.      The manner and means used to accomplish the objectives of the conspiracy

included, among others, the following transactions, each transaction also being an overt

act in furtherance of the conspiracy:

             a. Transactions moving money from inside the United States to outside the

                United States, including but not limited to:

                    i. A May 2, 2018 wire of$9,970 from CHUKWUDI KINGSLEY

                         KAL U' s account at a financial institution in the District of Utah to

                         an account at First City Monument Bank in Nigeria using proceeds

                         fraudulently obtained from V.B. and V.F.;

                   11.   An April 13, 2018 wire of $12,533 from an account at a financial

                         institution in the District of Utah in the name of Defendant DANIEL

                         NEGEDU to an account at First City Monument Bank in Nigeria

                         using proceeds fraudulently obtained from S.L.;

                  111.   A May 1, 2018 wire of $1,150 from an account at a financial

                         institution in the District of Utah in the name of Defendant

                         ONORIODE KENNETH ADIGBOLO to an account at First City


                                                 14
Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 15 of 19



               Monument Bank in Nigeria using proceeds fraudulently obtained

               from C.S.;

       1v. An April 24, 2018 wire of $42,470 from an account at a financial

               institution in the District of Utah in the name of Defendant

               JEFFERSONKING ANYANWU to an account at First City

               Monument Bank in Nigeria using proceeds fraudulently obtained

               fromD.J.;

        v. An April 19, 2018 wire transfer of $11,185 from CHUKWUDI

               KINGSLEY KALU's account inUtah to an account at First City

               Monument Bank in Nigeria using funds fraudulently obtained from

               P.K. and J.T.O.;

  b. Transactions involving criminally derived property of a value of greater

     than $10,000, including but not limited to:

         1. An April 19, 2018 wire.transfer of $14,327 from DANIEL·

               NEGEDU's accm:mt in Utah to First City Monument Bank in

               Nigeria using funds fraudulently obtained from S.L.;

        11. A May 11, 2018 wire transfer of$12,515 from ONORIODE

               KENNETH ADIGBOLO's account in Utah to a Bank of America

               account in North Carolina using funds fraudulently obtained from

               c:.s.;
        111.   An April 24; 2018 wire transfer of$42,470 from JEFFERSONKING

               ANYANWU' s account in Utah to First City Monument Bank

                                       15
       Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 16 of 19



                       account in Nigeria using funds fraudulently obtained from D.J.;

                1v. An April 19, 2018 wire transfer of $11,185 from an CHUKWUDI

                       KINGSLEY KALU's account in Utah to First City Monument Bank

                       in Nigeria using funds fraudulently obtained from P.K. and J.T.O.;

                    v. A May 9, 2018 cash withdrawal of $15,000 from GODSENT

                       NWANGANGA's Chase account using funds fraudulently obtained

                       from N.W. and M.N.

All in violation of Title 18, United States Code, Section 1956(h).


                                 COUNTS VI through XII
                                     . 18 u.s.c. § 1957
                                  . (Money Laundering)

       19.    Paragraphs 1 through 6 above are incorporated as though fully repeated and

realleged herein.

       20.    On or about the dates set forth below, in the District of Utah, and

elsewhere, the Defendant identified below~ did knowingly engage and attempt to engage

in the following monetary transactions by through or to a financial institution, affecting

interstate or foreign commerce, in criminally derived property of a value greater than

$10,000, that is the transactions indicated below, such property having been derived from

a specified unlawful activity, that is wire fraud and bank fraud in violation of Title 18,

United States Code, Sections 1341 and 1344, all in violation of Title 18, United States

Code, Sections 1957 and 2, each transaction constituting a separate count:




                                              16
            Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 17 of 19



COUNT              DEFENDANT              DATE           MONETARY TRANSACTION
  VI             DANIEL NEGEDU         April 19, 2018 Wire transfer of $14,327 from
                                                      DANIEL NEGEDU's account in
                                                      Utah to First City Monument Bank
                                                      in Nigeria using funds fraudulently
                                                      obtained from S.L.
     VII       ONORIODE KENNETH        May 11, 2018 Wire transfer of $12,515 from
                  ADIGBOLO                            ONORIODE K. ADIGBOLO's
                                                      account in Utah to Bank of America
                                                      account in North Carolina using
                                                      funds fraudulently obtained from
                                                      c.s.
     VIII        JEFFERSONKING   April 24, 2018 Wire transfer of $42,4 70 from
                    ANYANWU                      JEFFERSONKING ANYANWU
                                                 account in Utah to First City
                                                Monument Bank account in Nigeria
                                                using funds fraudulently obtained
                                                 fromD.l
     IX       CHUKWUDI KINGSLEY  April 19, 2018 Wire transfer of $11,185 from
                     KALU                        CHUKWUDI KINGSLEY KALU's
                                                 account in Utah to First City
                                                 Monument Bank in Nigeria using
                                                 funds fraudulently obtained from
                                                 P.K.
      x       GODSENT NWANGANGA May 9, 2018 Cash withdrawal of $15,000 from
                                                 GOD SENT NWANGANYA' s
                                                 Chase account using funds
                                                 fraudulently obtained from N.W.
     XI        ADRIANNA SOTELO  October 15, 2018 Wire transfer of $15,000 from
                                                 ADRIANNA SOTELO's Chase
                                                 account to JEFFERSONKING
                                                 ANYANWU' s Mountain America
                                                 Credit Union account using funds
                                                 fraudulently obtained from N.L.
     XII        RICHARD UKOREBI  May 13, 2019 Wire transfer of $17 ,900 from
                                                 "Raymond Maxwell's" Wells Fargo
                                                 account to RICHARD UKOREBI's
                                                 Wells Fargo account using funds
                                                 fraudulently obtained from D.W.

II

II




                                           17
         Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 18 of 19



                     NOTICE OF INTENT TO SEEK FORFEITURE

        Pursuant to 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 2461(c), upon conviction of

 any offense in violation of 18 U.S.C. § 1349 or 18 U.S.C. § 1341, the defendant(s) shall

. forfeit to the United.States of America any property, real or personal, that constitutes or is

 derived from proceeds traceable to the scheme to defraud. The property to be forfeited

 includes, but is not limited to, the following:

         •   $32,739;

         •   2013 Lexus GS 350, VIN: JTHCE1BL9D5015924;

         •   A money judgment equal to the value of any property, real or personal,

             constituting or derived from proceeds traceable to the scheme to defraud and

             not available for forfeiture as a result of any act or omission of the defendant(s)

             for one or more of the reasons listed in 21 U.S.C. § 853(p); and

         •   Substitute property as allowed by 28 U.S.C. § 2461(c) and 21 U.S.C. § 853(p).

         Pursuant to 18 U.S.C.§ 982(a)(l), upon conviction of any offense in violation of

  18 U.S.C. § 1956(h) and/or 1957, the defendants shall forfeit to the United States of

 America any property, real or personal, involved in the money laundering charges, and

 any property traceable to such property. The property to be forfeited includes, but is not

 limited to the following:

         •   $32 739·
                '   '
         •   2013 Lexus GS 350, VIN: JTHCE1BL9D5015924;

        · • A money judgment equal to the value of all property involved in the money

             laundering charges and not available for forfeiture as a result of any act or

                                                   18
\,
           Case 2:19-cr-00190-CW Document 42 Filed 09/18/19 Page 19 of 19



               omission of the defendant(s) for one or more of the reasons listed in 21 U.S.C.

               § 853(p).

           •   Substitute property as allowed by 18 U.S.C. § 982(b) and 21 U.S:C. § 853(p).




                                                      A TRUE BILL:




     JOHN W. HUBER
     United States Attqmey




                                                 19
